October 31, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Funds, Inc. - Dreyfus Core Equity Fund File No. 811-05202 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended August 31, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6832. Very truly yours, /s/Jennifer Huancayo Jennifer Huancayo, Legal Assistant JH/ Enclosures
